ORDER
PER CURIAM.
In this negligence action, the plaintiff, Cheyenne Helms,1 appeals the judgment following a jury verdict in favor of the defendant, St. John’s Mercy Health System d/b/a St. John’s Mercy Medical Center. The sole issue presented on appeal is whether the jury was properly instructed. We have reviewed the parties’ briefs and the record on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).

. The underlying action was brought by Cheyenne Helms, by and through John R. Gunn, Conservator of the Estate of Cheyenne Helms.